 1   GREENSPOON MARDER LLP
     MICHAEL E. MARDER, ESQ. (Fla. Bar No. 251887)
 2   (Admitted Pro Hac Vice)
     Michael.Marder@gmlaw.com
 3   201 East Pine Street, Suite 500
     Orlando, FL 32801
 4
     JAMES TURKEN (Cal. Bar No. 89618)
 5   (Admitted Pro Hac Vice)
     James.Turken@gmlaw.com
 6   1875 Century Park East, Suite 1850
     Los Angeles, CA 90067
 7
     VINCENT J. AIELLO, Esq. (Nevada Bar No. 7970)
 8   Vincent.Aiello@gmlaw.com
     3993 Howard Hughes Parkway Ste. 400
 9   Las Vegas, Nevada 89169
     Attorneys for Defendants Westgate Resorts, Inc.,
10   Westgate Resorts, Ltd., Central Florida
     Investments, Inc. and Westgate Las Vegas Resort, LLC
11
                                  UNITED STATES DISTRICT COURT
12                                     DISTRICT OF NEVADA
13   HEATHER ATWELL, an individual and         ) Case No. 2:15-cv-02122-RFB-PAL
     citizen of Nevada, HEATHER ATWELL as      )
14   trustee of ATWELL FAMILY TRUST, a         )
     Nevada trust, HEATHER ATWELL as           )
15   Administrator of the Estate of David Atwell,
                                               )   STIPULATED PROTECTIVE ORDER
     and RESORT PROPERTIES OF                  )
16   AMERICA, INC., a Nevada corporation,      )
                                               )
17                  Plaintiffs,                )
     v.                                        )
18                                             )
     WESTGATE RESORTS, INC., a Florida         )
19   corporation, WESTGATE RESORTS LTD., a )
     Florida limited partnership, CENTRAL      )
20   FLORIDA INVESTMENTS, INC. a Florida )
     corporation, WESTGATE LAS VEGAS           )
21   RESORT, LLC, a Delaware limited liability )
     company, DOES 1-10; and ROE ENTITIES )
22   11-20.                                    )
                                               )
23                                 Defendants
                                               )
24
 1
            Plaintiffs Heather Atwell as Administrator of the Estate of David Atwell and Resort Properties
 2   of America, Inc. (hereinafter “Plaintiffs”), by and through their counsel of record Kirk B. Lenhard,
 3   Esq., Adam K. Bult, Esq., and Travis F. Chance, Esq., of the law firm of Brownstein Hyatt Farber

 4   Schreck, LLP, and Defendants Central Florida Investments, Inc. and Westgate Las Vegas Resort, LLC

     (hereinafter “Defendants”), by and through their counsel of record Michael E. Marder, Esq., James H.
 5
     Turken, Esq., Vincent Aiello, Esq., and Brian R. Cummings, Esq., of the law firm of Greenspoon
 6
     Marder LLP, hereby stipulate and agree as follows:
 7

 8          1.        Plaintiffs have been advised that Defendants intend to appeal the $2.5 million Judgment

 9   (Doc. 155) entered in favor of Plaintiffs on September 30, 2019, and to request that the Court stay the

10   execution of or any proceedings to enforce the Judgment and for waiver of the requirement to post a

11   bond, asserting that CFI and WLVR have sufficient funds to pay the Judgment if necessary.

12          2.        Plaintiffs oppose Defendants’ request to stay execution and waive the bond requirement

13   during appeal.

14          3.        Plaintiffs do not oppose Defendants’ request to file under seal confidential financial

15   records of the Defendants under LR IA 10-5 for review and consideration by the court to assess

16   Defendants’ ability to satisfy the Judgement if necessary.

17          4.        In accordance with LR IA 10-5(c)(i), Defendants intend to serve on Plaintiffs’ counsel

18   copies of the confidential financial records that they will file under seal.

19          5.        Plaintiffs’ counsel shall maintain the confidentiality of the documents filed under seal

20   and the information contained therein. Plaintiffs’ counsel shall not disclose such documents or the

21   information which they contain to the Plaintiffs or to any third party, except an outside financial expert

22   for purposes of evaluation who will be subject to same restrictions as to their confidentiality and non-

23   disclosure. Plaintiffs’ counsel shall not file any papers with this Court or otherwise in the public

24

                                                          1
 1   records which contain or recite any of the financial information derived from the documents filed

 2   under seal.

 3          6.      After Defendants’ motion to stay execution and waive the bond requirement is

 4   determined, the documents filed under seal and separately provided to Plaintiffs’ counsel (and to any

 5   outside financial expert subject to this Order) shall be forthwith returned to Defendants and the seal

 6   shall be dissolved.

 7
     IT IS SO STIPULATED.
 8
     Dated: October 21, 2019
 9

10   BROWNSTEIN HYATT FARBER                      GREENSPOON MARDER LLP
     SCHRECK, LLP
11
     By:/s/ Kirk B. Lenhard                       By:/s/ Michael E. Marder
12   Kirk B. Lenhard, Esq.                        Michael E. Marder, Esq.
     Adam K. Bult, Esq.                           James H. Turken, Esq.
     Travis F. Chance., Esq.                      Brian R. Cummings, Esq.
13                                                Vincent Aiello, Esq.
     Attorneys for Plaintiffs Heather Atwell as
14   Administrator of the Estate of David         Attorneys for Defendants Central Florida
     Atwell; and Resort Properties of America,    Investments, Inc. and Westgate Las Vegas Resorts,
15   Inc.                                         LLC

16
                                                  ORDER
17
            IT IS SO ORDERED.
18
                                          _______________________________________________
19                                        JUDGE RICHARD F. BOULWARE, II

20                                                  October 28, 2019.
                                          DATED: _______________________________________
                                          CASE NO. 2:15-cv-02122-RFB-PAL
21

22

23

24


                                                       2
